Exhibit 10.1
SEPARATION AGREEMENT AND RELEASE
     THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is made by and
between Parker Drilling Company, a Delaware corporation (“Parker Drilling” or
the “Company”) and Ronald C. Potter (“Executive”) and shall become effective on
the eighth day following its execution by Executive and return to Parker
Drilling, provided Executive has not revoked his consent to this Agreement
pursuant to paragraph 18(c) (“Effective Date”). Parker Drilling and Executive
are sometimes referred to collectively as the “Parties” or individually as a
“Party”.
PURPOSE
     Parker Drilling and Executive have reached a mutual agreement that
Executive’s employment with the Company will terminate on March 27, 2009 (the
“Termination Date”) pursuant to the terms of this Agreement.
TERMS
     To achieve a final and amicable resolution of the employment relationship
in all its aspects and in consideration of the mutual covenants and promises
herein contained and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
     1. Termination of Employment Agreement. Except as otherwise provided herein
or in the Consulting Agreement executed by the Parties as of March 28, 2009 (the
“Consulting Agreement”), this Agreement replaces and terminates that certain
Employment Agreement entered into as of July 1, 2003, as amended by the First
Amendment to Employment Agreement dated October 26, 2005 and further amended by
the Amendment to Employment Agreement effective as of December 31, 2008
(sometimes collectively referred to as the “Employment Agreement”) and will
constitute the entire agreement between the Parties.
     2. Minimum Payments. On the fifth business day after the Effective Date,
Parker Drilling shall pay to Executive in a lump sum the amount of $39,509.62,
which represents Executive’s unpaid salary and vacation pay as provided for in
Section 6(a)(1) and 6(a)(3) of the Employment Agreement. Executive acknowledges
that no payment is required under Section 6(a)(2) of the Employment Agreement.

 



--------------------------------------------------------------------------------



 



     3. Severance Payments. On the first regularly scheduled Parker Drilling
payroll date that commences more than six months after the Termination Date or,
if later, Executive’s “separation from service” as defined in Section 409A of
the Internal Revenue Code of 1986, as amended, and the Treasury Regulations and
other guidance thereunder (“Section 409A”), Parker Drilling shall pay to
Executive in lump sum the amount of Seven Hundred Eight Thousand Seventy-Five
United States Dollars ($708,075), representing the “Additional Payment” required
by Section 6(b)(1) of the Employment Agreement.
     4. Vesting of Restricted Stock. Executive is the recipient of 161,362
shares of Parker Drilling common stock (“Grant Shares”), which shares are listed
on Appendix A to this Agreement, granted under certain award agreements (the
“Restricted Stock Award Agreements”) pursuant to the terms of the Parker
Drilling Company 2005 Long-Term Incentive Plan effective as of March 18, 2005.
The terms of the Restricted Stock Award Agreements provide that Executive’s
rights to the Grant Shares shall terminate upon termination of Executive’s
employment with the Company. Under the terms of the Parker Drilling Company 2005
Long-Term Incentive Plan (“2005 LTIP”) and the Restricted Stock Award Agreements
issued pursuant to the 2005 Plan, Executive’s rights to such Grant Shares shall
continue and such Grant Shares shall continue to vest under the terms of the
respective Restricted Stock Award Agreement during the term of Executive’s
Employment (as defined in the 2005 LTIP) as a consultant. In addition, at any
time during the term of the Consulting Agreement, the Compensation Committee of
the Board of Directors may, in its sole discretion, authorize the proper
officers of the Company to amend the terms of any Restricted Stock Award
Agreement to accelerate the vesting schedule related to some or all of the Grant
Shares. In the event the Compensation Committee determines to approve the
amendment of the terms of any Restricted Stock Award Agreement to accelerate the
vesting schedule associated with any Grant Shares, the Company shall given
written notice to the Executive of such amendment and such Grant Shares shall
become fully vested and transferable to Executive free of any and all
restrictions. Any Grant Share which remains subject to a vesting schedule at the
end of the term of the Consulting Agreement shall be forfeited by Executive.
     5. Executive’s Stock Options. Executive has been awarded 25,000 stock
options (“Stock Options”), which stock options are listed on Appendix A to this
Agreement, pursuant to the Parker Drilling Company 1997 Stock Plan, as amended.
The terms of the Stock Option

2



--------------------------------------------------------------------------------



 



Award Agreement entered into by the Company and Executive as of July 15, 2003
provide that Executive’s rights to the Option Shares are exercisable only during
the time Executive remains an employee, director or consultant of the Company.
Executive’s rights to such Option Shares shall continue during the term of the
Consulting Agreement. In addition, at any time during the term of the Consulting
Agreement, the Compensation Committee of the Board of Directors may, in its sole
discretion, by written notice from the Company to Executive, extend the exercise
period related to some or all of the Option Shares for any period from and after
the expiration of the term of the Consulting Agreement up to and including
July 15, 2010. In the event the Compensation Committee determines to extend the
exercise period associated with any Option Shares, such Option Shares may be
exercised at any time up to the later of: (i) the expiration of the term of the
Consulting Agreement or (ii) the extended period approved by the Compensation
Committee, if any, up to and including July 15, 2010.
     6. Group Health Coverage. Parker Drilling shall maintain Executive’s group
health plan and group dental plan coverage for a period of eighteen (18) months
following the Termination Date, at substantially the same level of coverages as
existed on the Termination Date; provided, however, Executive and his covered
dependents, if any, shall not be required to pay any portion of the premium cost
to retain such coverages but in all other respects shall be treated the same as
other participants under the terms of such plans. Following the expiration of
the 18-month period, Executive shall be entitled to elect additional
continuation coverage under such plans pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) and the Company’s
procedures for COBRA administration, or otherwise. In the event that such
additional COBRA coverage is elected, (i) the COBRA time period shall not be
reduced by the post-termination continuation coverage provided pursuant to the
foregoing provisions of this paragraph and (ii) Executive (and his covered
dependents, if any) must pay the full COBRA premium rates as effective during
such coverage period. In the event of any change to the group health plan or
group dental plan following the Termination Date, Executive and his spouse and
dependents, as applicable, shall be treated consistently with the then-current
senior officers of Parker Drilling (or its successor) with respect to the terms
and conditions of coverage and other substantive provisions of the plan;
provided, however, no participant contributions shall be required from them
unless the additional COBRA coverage period is in effect. Executive and his
spouse hereby agree to acquire and maintain any and all coverage that either

3



--------------------------------------------------------------------------------



 



or both of them are entitled to at any time during their lives under the
Medicare program or any similar program of the United States Government or any
agency thereof (hereinafter referred to as “Medicare”). The coverage described
in the immediately preceding sentence includes, without limitation, parts A and
B of Medicare and any additional parts of Medicare. Executive and his spouse
further agree to pay any required premiums for Medicare coverage from their
personal funds. Notwithstanding the foregoing provisions, the coverage of
Executive (and his dependents, if any) under such medical and/or dental plans
maintained by Parker Drilling shall terminate in the event that Executive
becomes employed by another for-profit employer which maintains a group health
plan or plans for its employees providing group medical coverage and group
dental coverage; provided, however, any additional COBRA coverage shall not be
terminated unless and until permitted under COBRA.
     7. Withholdings; Right of Offset. Parker Drilling may withhold and deduct
from any benefits and payments made or to be made pursuant to this Agreement
(a) all Federal, state, local and other taxes as may be required pursuant to any
law or governmental regulation or ruling, and (b) all other normal deductions
made with respect to Parker Drilling’s employees generally, to the extent
permissible under Section 409A.
     8. Indemnity Rights. This Agreement shall not impair in any way the rights
of Executive or the obligations of Parker Drilling under the terms of that
certain Indemnification Agreement between Parker Drilling and the Executive
dated April 6, 2004, and by its execution of this Agreement Parker Drilling
expressly re-affirms all the rights of Executive and obligations of Parker
Drilling under the terms of said Indemnification Agreement. Further, Executive
will be given reasonable access to all Parker Drilling records that are deemed
necessary or helpful to Executive or his counsel on any matter to which the
Indemnification Agreement applies subject to execution by Executive of a
Confidentiality Agreement with terms and conditions reasonably acceptable to
Parker Drilling related to such records.
     9. Miscellaneous Matters. Executive shall be allowed to retain the iPhone
provided by Parker Drilling without cost to Executive, but Executive shall
assume and pay all usage, repair or replacement charges associated with the
cellular phone from and after the termination of the Consulting Agreement.
Executive shall also be allowed to retain the laptop computer provided by Parker
Drilling without cost to Executive; provided, however, Parker

4



--------------------------------------------------------------------------------



 



Drilling retains the right to remove any information related to Parker Drilling
which exists on the laptop from and after the termination of the Consulting
Agreement.
     Parker Drilling shall provide Executive with outplacement services for a
period of six months at an aggregate cost not to exceed $5,000.00.
     10. Waiver of Reinstatement and Future Employment. Executive forever waives
and relinquishes any right or claim to reinstatement to active employment with
Parker Drilling, its affiliates, subsidiaries, divisions, and successors.
Nothing contained herein shall prevent Executive from applying for future
employment with Parker Drilling, nor shall this Agreement be deemed as
precluding Executive from applying for future employment with third parties,
including non-profit organizations.
     11. Global Release of Claims. Executive, on behalf of himself, his heirs,
executors, successors and assigns, irrevocably and unconditionally releases,
waives, and forever discharges Parker Drilling and each of Parker Drilling’s
subsidiaries whether wholly owned or not and whether direct or indirect and each
of Parker Drilling and its subsidiaries predecessors, successors, parents, joint
ventures, holding companies, subsidiaries, divisions, affiliates, assigns,
partnerships, agents, directors, officers, employees, consultants, committees,
employee benefit committees, fiduciaries, representatives, attorneys, and all
persons and entities acting by, through, under or in concert or in any such
capacity with any of them (the “Parker Releasees”) from any and all claims,
demands, actions, causes of action, costs, fees, attorneys’ fees, and all
liability whatsoever, whether known or unknown, fixed or contingent, which
Executive has, had, or may have against any of the Parker Releasees including,
without limitation, the agreements he executed with Parker Drilling and his acts
or omissions that resulted in Executive’s separation from employment with Parker
Drilling, from the beginning of time and up to and including the date of
execution of this Agreement. This Agreement includes, without limitation, claims
at law or equity or sounding in contract (express or implied) or tort, claims
arising under any federal, state, or local laws of any jurisdiction that
prohibit age, sex, race, national origin, color, disability, religion, veteran,
military status, sexual orientation, or any other form of discrimination,
harassment, or retaliation (including, without limitation, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, Title VII of the 1964 Civil Rights Act, the
Civil Rights Act of 1991, 42 U.S.C. § 1981, the Rehabilitation Act, the Family
and Medical Leave Act, the Sarbanes-Oxley Act, the Employee

5



--------------------------------------------------------------------------------



 



Polygraph Protection Act, the Financial Institutions Reform, Recovery and
Enforcement Act (or any other employment-related banking statute or regulation),
the Uniformed Services Employment and Reemployment Rights Act of 1994, the Texas
Commission on Human Rights Act, any federal, state, local or municipal
whistleblower protection or anti-retaliation statute or ordinance, or any other
federal, state, local, or municipal laws of any jurisdiction), claims arising
under the Employee Retirement Income Security Act, or any other statutory or
common law claims related to Executive’s employment or separation from
employment with Parker Drilling, the agreements he executed with Parker
Drilling, and his acts or omissions that resulted in Executive’s separation from
employment with Parker Drilling. Notwithstanding the foregoing, the provisions
of this paragraph 11 shall not apply to the Indemnification Agreement. Under
this Agreement, Executive is excluded from the definition of Parker Releasees.
     12. Non-Disparagement. Executive agrees, for a period of two (2) years
after the Effective Date, not to, directly or indirectly, disclose, communicate,
or publish any intentionally disparaging, negative, harmful, or disapproving
information, written communications, oral communications, electronic or magnetic
communications, writings, oral or written statements, comments, opinions, facts,
or remarks, of any kind or nature whatsoever (collectively, “Disparaging
Information”), concerning or related to any of the Parker Releasees. Executive
understands and acknowledges that this non-disparagement clause prevents him
from disclosing, communicating, or publishing, directly or indirectly, any
Disparaging Information concerning or related to the Parker Releasees. Further,
Executive acknowledges that in executing this Agreement, he has knowingly,
voluntarily, and intelligently waived any free speech, free association, free
press or First Amendment to the United States Constitution (including, without
limitation, any counterpart or similar provision or right under the Texas
Constitution or any other state constitution which may be deemed to apply)
rights to disclose, communicate, or publish Disparaging Information concerning
or related to the Parker Releasees. Executive also understands and agrees that
he has had a reasonable period of time to consider this non-disparagement
clause, to review the non-disparagement clause with his attorney, and to consent
to this clause and its terms knowingly and voluntarily. Executive further
acknowledges that this non-disparagement clause is a material term of this
Agreement. If Executive breaches this paragraph 12, Parker Drilling will not be
limited to a damages remedy, but may seek all other equitable and legal relief
including, without limitation, a temporary restraining order, temporary

6



--------------------------------------------------------------------------------



 



injunctive relief, a permanent injunction, and its attorneys’ fees and costs,
against him and any other persons, individuals, corporations, businesses,
groups, partnerships or other entities acting by, through, under, or in concert
with him. Nothing in this Agreement shall, however, be deemed to prevent
Executive from testifying fully and truthfully in response to a subpoena from
any court or from responding to investigative inquiry from any governmental
agency or during interviews of audit committee counsel related to or in
anticipation of government investigations.
     13. Cooperation. After his separation from employment from Parker Drilling,
Executive agrees to cooperate with Parker Drilling in connection with the
defense or prosecution of any claims, causes of action, investigations,
hearings, proceedings, arbitrations or other tribunals now in existence or which
may be brought in the future against or on behalf of Parker Drilling that relate
to events or occurrences that transpired while he was employed with Parker
Drilling. Executive’s cooperation in connection with this paragraph 13 shall
include, without limitation, making himself reasonably available to meet with
counsel to prepare for discovery or trial, to act as a witness on behalf of
Parker Drilling at convenient times, and to provide true and accurate testimony
regarding any such matters. If Executive is subpoenaed or contacted to cooperate
in any manner by a non-governmental party concerning any matter related to
Parker Drilling, he shall immediately notify Parker Drilling, through the notice
procedures identified in this Agreement before responding or cooperating. The
Executive shall be entitled to reimbursement of all expenses incurred in
conjunction with his cooperation pursuant to this paragraph 13, including
reasonable attorneys fees, consistent with the terms of the Indemnification
Agreement between Parker Drilling and the Executive dated April 6, 2004. Any
amount that Executive is entitled to be reimbursed under this Section will be
reimbursed to Executive as promptly as practicable and in any event not later
than the last day of the calendar year after the calendar year in which the
expenses to be reimbursed are incurred, and the amount of the expenses eligible
for reimbursement during any calendar year will not affect the amount of
expenses eligible for reimbursement in any other calendar year.
     14. Confidentiality of Company Information. The Executive shall continue to
abide by Parker Drilling’s confidentiality policies, including those imposed on
him by virtue of his consulting relationship with Parker Drilling. The Executive
will not at any time disclose to anyone, including, without limitation, any
person, firm, corporation, or other entity, or publish, or use for any purpose,
any Confidential Information, except as Parker Drilling directs and

7



--------------------------------------------------------------------------------



 



authorizes. The Executive shall take all reasonable measures to protect the
secrecy of and avoid disclosure and unauthorized use of the “Confidential
Information” and agrees to immediately notify Parker Drilling in the event of
any unauthorized use or disclosure of the Confidential Information. Confidential
Information includes, without limitation, all of Parker Drilling’s technical and
business information, which is of a confidential, trade secret or proprietary
character; lists of customers; identity of customers; identity of prospective
customers; contract terms; bidding information and strategies; pricing methods
or information; photographs; internal policies, procedures, communications and
reports; computer software; computer software methods and documentation; graphic
designs; hardware; Parker Drilling’s methods of operation; the procedures, forms
and techniques used in servicing accounts; and other information or documents
that Parker Drilling requires to be maintained in confidence for Parker
Drilling’s continued business success or any other information defined as
“secret and Confidential Information” in the Employment Agreement. Confidential
Information does not include any information that is readily available to the
public or, upon reasonable investigation, is readily ascertainable in the public
domain.
     15. Agreement to Return Company Property/Documents. Executive understands
and agrees that his last day of active work at any Parker Drilling office or on
any Parker Drilling owned or leased property will be at the end of the term of
the Consulting Agreement. The Executive will not take with him, copy, alter,
destroy, or delete any files, documents, electronically stored information, or
other materials whether or not embodying or recording any Confidential
Information, including copies, without obtaining in advance the written consent
of an authorized Parker Drilling representative. The Executive will promptly
return to Parker Drilling all Confidential Information, documents, files,
electronically stored information, records and tapes (written or electronically
stored) regarding Parker Drilling that are in his possession or control, and he
will not use or disclose such materials in any way or in any format, including
written information in any form, information stored by electronic means, and any
and all copies of these materials. Upon or before the execution of this
Agreement, Executive will return to Parker Drilling all Parker Drilling property
except the property described in paragraph 9 above, including, without
limitation, company automobiles, keys, equipment, computer(s) and computer
equipment, devices, cellular phones, other telephonic equipment, Parker Drilling
credit cards,

8



--------------------------------------------------------------------------------



 



data, lists, information, correspondence, notes, memos, reports, or other
writings prepared by Parker Drilling or himself on behalf of Parker Drilling.
     16. Knowing and Voluntary Agreement. The Executive understands it is his
choice whether or not to enter into this Agreement and that his decision to do
so is voluntary and is made knowingly. The Executive acknowledges that he has
been advised by Parker Drilling to seek legal counsel to review this Agreement.
     17. Resignation as Officer and Employee. The Executive hereby resigns all
positions as an officer and employee of Parker Drilling, including but not
limited to, Vice President, General Counsel and Corporate Secretary, effective
as of the Effective Date. Likewise, Executive hereby resigns all positions as an
employee, director, representative or agent of all Parker Drilling subsidiaries,
whether direct or indirect, and Parker Drilling affiliates effective as of the
Effective Date.
     18. Executive and Company Acknowledgment. Executive acknowledges that among
other rights which he is waiving by entering into this Agreement is the right to
bring an action pursuant to the Age Discrimination in Employment Act (“ADEA”)
and similar state statutes. The following admonitions and rights have been
negotiated by the parties in order to insure full compliance with the
requirements of the ADEA for a valid waiver of claim:
     a) Executive and the Company have been advised to discuss the terms of this
Agreement with an attorney before signing.
     b) Executive has been extended a period of 21 days within which to consider
this Agreement.
     c) For a period of seven (7) days following Executive’s execution of the
Agreement, Executive may revoke the Agreement by notifying Parker Drilling, in
writing, of his desire to do so. After the seven (7) day period has elapsed,
this Agreement shall become effective and enforceable.
     19. Dispute Resolution. If any dispute arises out of or is related to this
Agreement, the Company and Executive hereby agree to resolve such dispute
pursuant to the provisions of paragraph 14 of the Consulting Agreement.
     20. No Admission of Liability. This Agreement and compliance with this
Agreement shall not be construed as an admission by Parker Drilling or Executive
of any

9



--------------------------------------------------------------------------------



 



liability whatsoever, or as an admission by Parker Drilling of any violation of
the rights of Executive or any other person, or any violation of any order, law,
statute, duty or contract.
     21. Governing Law. This Agreement will be interpreted and enforced in
accordance with the laws of the State of Texas.
     22. Entirety and Integration. Upon the execution hereof by all the parties,
this Agreement shall constitute a single, integrated contract expressing the
entire agreement of the parties relative to the subject matter hereof and
supersedes all prior negotiations, understandings and/or agreements, if any, of
the parties. No covenants, agreements, representations, or warranties of any
kind whatsoever have been made by any party hereto, except as specifically set
forth in this Agreement.
     23. Authorization. Each person signing this Agreement as a party or on
behalf of a party represents that he or she is duly authorized to sign this
Agreement on such party’s behalf, and is executing this Agreement voluntarily,
knowingly, and without any duress or coercion.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                  PARKER DRILLING COMPANY       EXECUTIVE    
 
               
By: 
               
 
             
 
Its:         RONALD C. POTTER    
 
Date:          Date:
 
 

10



--------------------------------------------------------------------------------



 



Appendix A
Unvested Restricted Stock Grants

                          Date of Agreement   Number of Grant Shares   Vesting
Date
 
 
1.
  April 6, 2006     9667     April 6, 2009
2.
  March 20, 2008     9471     March 19, 2010
3.
  [March 9, 2009     70962     March 9, 2010]
4.
  [March 9, 2009     70962     March 9, 2011]
 
                   
 
 
Total
    161,062          

Outstanding Stock Options

              Date of Agreement   Number of Remaining Options   Strike Price  
Expiration Date
 
  July 15, 2003   25,000   $2.61   July 15, 2010

 